DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11157721. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, claim discloses, “A method for protecting privacy when performing facial image recognition comprising: (a) using a computer system to compare a set of data representing a facial image of an individual to be recognized with sets of data representing facial images of individuals whose identities are known, at least one set of data for each of the known individuals; and (b) using the computer system to output the results of the comparison; wherein neither the set of data representing a facial image of the individual to be recognized nor any of the sets of data representing facial images of individuals whose identities are known comprises a humanly-perceivable facial image” --which is obvious over-- claim 1 of Patent “ (a) receiving an image in a computer system; (b) using the computer system to perform a sparse, non-negative transformation of the image into a pseudo-image using a predetermined transformation matrix; (c) using the computer system to compare the pseudo-image with a library of pseudo-images of known images; and (d) using the computer system to output the results of the comparison of the pseudo-image with the library of pseudo-images of known images; wherein: (i) the predetermined transformation matrix is a matrix obtained by a method comprising using a computer system to perform a sparse, non-negative factorization of a matrix of training images; and (ii) the image has M components, the pseudo-image has K components, and K is greater than or equal to M”, the difference between the instant and patent that the instant application discloses non-humanly perceivable facial image which is same as generating the pseudo image as both are obvious over each other. 
Claim 2 of the instant application is rejected as obvious over claim 7 of the Patent since, instant application claims 2 is obvious over claims 1 plus 7 of the Patent. 
Claim 3 of the instant application is rejected as obvious over claim 1 of the Patent because claim 1 of the patent recites transformation of the image to generate the pseudo image.  
Claim 4 is rejected over claim 1 of the Patent because both recites, sparse non-negative factorization.  
Similarly, claims 5-9 are rejected as being obvious over claim 1 because both instant application and patent recites generating the pseudo image comparing with the library of images which are also pseudo images and pseudo images are generated using the non-negative transformation. 
4.	Claims 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11157721. Although the claims at issue are not identical, they are not patentably distinct from each other. 
5.	Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11157721 in view of Fukuda. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Claim 17, instant application is obvious over claim 1 except the data is displayed as two-dimensional array. However, in same field of endeavor However, in same field of endeavor, Fukuda teaches in paragraph [0101], the first reconstruction unit 23A reconstructs a tomographic image Di suitable for display, a second reconstruction unit 23B generates a tomographic image DHi suitable to generate a pseudo two-dimensional image for display, and the pseudo two-dimensional image generation unit 27 generates the pseudo two-dimensional image using the tomographic image DHi suitable to generate the pseudo two-dimensional image. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Fukuda and Yamaguchi, to display the facial image as two-dimensional array, the motivation is to displays the pseudo image with the specified depth information on the monitor.
Similarly, claims 18-20 are rejected as being obvious over claims of the Patent in view of Hayasaka.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 3, 6 and 10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yamaguchi et al. (US 2008/0317350)(hereafter Yamaguchi).
Regarding claim 1, Yamaguchi discloses a method for protecting privacy when performing facial image recognition comprising:
 (a) using a computer system to compare a set of data representing a facial image of an individual to be recognized with sets of data representing facial images of individuals whose identities are known, at least one set of data for each of the known individuals (see, paragraph [0013], a similarity calculation unit which calculates degrees of similarity between the linearly transformed input subspaces and the linearly transformed dictionary subspaces, a transformation matrix calculation unit which, using the diagonal matrix and the plurality of eigenvectors, obtains a pseudo whitening matrix representing a linear transformation having a property of reducing a degree of similarity between the dictionary subspaces; a transformation unit which, using the pseudo whitening matrix, linearly transforms the input subspaces and the dictionary subspaces; a similarity calculation unit which calculates degrees of similarity between the linearly transformed input subspaces and the linearly transformed dictionary subspaces; and a recognition unit which, based on the similarity degrees, recognizes which of the plurality of categories each of the plurality of input patterns belongs to. paragraph [0040], using facial image data, as to how similarities between dictionaries are changed in a case of changing a projection dimensionality NB, and the similarity degrees have been obtained by the constrained mutual subspace method. The horizontal axis represents NB, and the vertical axis represents the degree of similarity between the dictionaries. The upper side represents a mean similarity between identical persons (error bars represent a maximum similarity and a minimum similarity degree). The lower side represents the mean degree of similarity between different persons, see, Fig. 1, similarity degree, 104 after vectorizing the face area from image, see, steps 102 and 103 ); and
 (b) using the computer system to output the results of the comparison (see, Fig.1 , the output as person identical to one registered , 109 and facial image recognition finished); 
wherein neither the set of data representing a facial image of the individual to be recognized nor any of the sets of data representing facial images of individuals whose identities are known comprises a humanly-perceivable facial image (see, Fig. 1, steps 101-103, vectorize face area and linearly transform subspaces by pseudo whitening matrix, paragraph [0013], a similarity calculation unit which calculates degrees of similarity between the linearly transformed input subspaces and the linearly transformed dictionary subspaces; and a recognition unit which, based on the similarity degrees, recognizes which of the plurality of categories each of the plurality of input patterns belongs to, here, the linearly transformed input subspaces and linearly transformed dictionary subspaces with pseudo whitening matrix are transformed images interpreted as non-humanly perceivable images).
 	Regarding claim 3, Yamaguchi further discloses the method of claim 1 wherein the non-humanly-perceivable set of data representing a facial image of an individual to be recognized is obtained by a method that comprises transforming, using a computer system, a set of data that comprises a humanly-perceivable facial image of the individual to be recognized into the non-humanly-perceivable set of data (paragraph [0013], a transformation matrix calculation unit which, using the diagonal matrix and the plurality of eigenvectors, obtains a pseudo whitening matrix representing a linear transformation having a property of reducing a degree of similarity between the dictionary subspaces; a transformation unit which, using the pseudo whitening matrix, linearly transforms the input subspaces and the dictionary subspaces; a similarity calculation unit which calculates degrees of similarity between the linearly transformed input subspaces and the linearly transformed dictionary subspaces and a recognition unit which, based on the similarity degrees, recognizes which of the plurality of categories each of the plurality of input patterns belongs to).

 	Regarding claim 6, Yamaguchi further discloses the method of claim 1 wherein at least one of the non-humanly-perceivable sets of data representing facial images of individuals whose identities are known is obtained by a method comprising transforming, using a computer system, a set of data that comprises a humanly-perceivable facial image of an individual whose identity is known into a non-humanly-perceivable set of data (paragraph [0013], a transformation matrix calculation unit which, using the diagonal matrix and the plurality of eigenvectors, obtains a pseudo whitening matrix representing a linear transformation having a property of reducing a degree of similarity between the dictionary subspaces; a transformation unit which, using the pseudo whitening matrix, linearly transforms the input subspaces and the dictionary subspaces; a similarity calculation unit which calculates degrees of similarity between the linearly transformed input subspaces and the linearly transformed dictionary subspaces and a recognition unit which, based on the similarity degrees, recognizes which of the plurality of categories each of the plurality of input patterns belongs to).

 	Regarding claim 10, Yamaguchi discloses a method for performing facial image recognition comprising:  (a) transforming, using a computer system, a facial image of a subject which is humanly-perceivable into a facial image which is not humanly-perceivable (see, paragraph [0013], (see, paragraph [0013], a similarity calculation unit which calculates degrees of similarity between the linearly transformed input subspaces and the linearly transformed dictionary subspaces, a transformation matrix calculation unit which, using the diagonal matrix and the plurality of eigenvectors, obtains a pseudo whitening matrix representing a linear transformation having a property of reducing a degree of similarity between the dictionary subspaces; a transformation unit which, using the pseudo whitening matrix, linearly transforms the input subspaces and the dictionary subspaces; a similarity calculation unit which calculates degrees of similarity between the linearly transformed input subspaces and the linearly transformed dictionary subspaces; and a recognition unit which, based on the similarity degrees, recognizes which of the plurality of categories each of the plurality of input patterns belongs to. paragraph [0040], using facial image data, as to how similarities between dictionaries are changed in a case of changing a projection dimensionality NB, and the similarity degrees have been obtained by the constrained mutual subspace method. The horizontal axis represents NB, and the vertical axis represents the degree of similarity between the dictionaries. The upper side represents a mean similarity between identical persons (error bars represent a maximum similarity and a minimum similarity degree). The lower side represents the mean degree of similarity between different persons, see, Fig. 1, similarity degree, 104 after vectorizing the face area from image, see, steps 102 and 103, ); and
 (b) classifying, identifying, or classifying and identifying the facial image that is humanly-perceivable by comparing, using a computer system, the facial image that is not humanly-perceivable with a library of facial images that are not humanly-perceivable, the library of facial images being for subjects whose classification, identity, or classification and identity is known (see, Fig. 1, steps 101-103, vectorize face area and linearly transform subspaces by pseudo whitening matrix, paragraph [0013], a similarity calculation unit which calculates degrees of similarity between the linearly transformed input subspaces and the linearly transformed dictionary subspaces; and a recognition unit which, based on the similarity degrees, recognizes which of the plurality of categories each of the plurality of input patterns belongs to, here, the linearly transformed input subspaces and linearly transformed dictionary subspaces are transformed images interpreted as non-humanly perceivable images).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim(s) 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Tang et al. (US 2017/0083755)(hereafter Tang).
Regarding claims 2 and 7, Yamaguchi further discloses the method wherein the non-humanly-perceivable set of data representing a facial image of an individual to be recognized and the non-humanly-perceivable sets of data representing facial images of individuals whose identities are known are in vector form (see, paragraph [0013], paragraph [0013], a transformation matrix calculation unit which, using the diagonal matrix and the plurality of eigenvectors, obtains a pseudo whitening matrix representing a linear transformation having a property of reducing a degree of similarity between the dictionary subspaces; a transformation unit which, using the pseudo whitening matrix, linearly transforms the input subspaces and the dictionary subspaces; a similarity calculation unit which calculates degrees of similarity between the linearly transformed input subspaces and the linearly transformed dictionary subspaces and a recognition unit which, based on the similarity degrees, recognizes which of the plurality of categories each of the plurality of input patterns belongs to). But, does not explicitly disclose in step (a) the computer system performs the comparison using at least one of a Euclidean distance and a cosine distance.
	However, in same field of endeavor, Tang teaches in paragraph [0068], The dissimilarities between DeepID2 could be but not limited to negative of L1 norm, L2 norm, and cosine similarity between DeepID2. The face verification signal may be used to encourage DeepID2 extracted from face images of the same identity to be similar. Commonly used constraints for the verification signal include the L1/L2 norm and cosine similarity.
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Tang with the Yamaguchi, as a whole, so as to use the cosine similarity between two vectors for comparison, the motivation is to recognize the facial images. 

10.	Claim(s) 4, 5, 9, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Patrik Hoyer, “ Non-negative matrix factorization with sparseness constraints” (hereafter Hoyer).
 	Regarding claim 4, Yamaguchi does not explicitly disclose the method of claim 3 wherein the transformation is a sparse, non-negative transformation. However, in same field of endeavor, Hoyer teaches Non-negative matrix factorization (NMF) is a recently developed technique for finding parts-based, linear representations of non-negative data. Although it has successfully been applied in several applications, it does not always result in parts-based representations. In this paper, we show how explicitly incorporating the notion of ‘sparseness’ improves the found decompositions. Additionally, we provide complete MATLAB code both for standard NMF and for our extension. Our hope is that this will further the application of these methods to solving novel data-analysis problems. I. Introduction teaches One of the most useful properties of NMF is that it usually produces a sparse representation of the data. Such a representation encodes much of the data using few ‘active’ components, which makes the encoding easy to interpret. See, also, Fig. 1, the non-negative matrix factorization shown generates the non-humanly perceivable images. Therefore, it would have been obvious to one of rodianry skilled in the art before the effective filing date of the claimed invention to combine the teachings of Hoyer with the Yamaguchi, as a whole, so as to use the non-negative factorization technique to generate the sparse data, the motivation is to generate the sparse representation of the data and encoding the data which is easy to interpret. 

 	Regarding claim 5, Yamaguchi does not explicitly disclose the method of claim 4 wherein the transformation is performed using a predetermined transformation matrix obtained by a method comprising using a computer system to perform a sparse, non-negative factorization of a matrix of facial training images. However, in same field of endeavor, Hoyer teaches Non-negative matrix factorization (NMF) is a recently developed technique for finding parts-based, linear representations of non-negative data. Although it has successfully been applied in several applications, it does not always result in parts-based representations. In this paper, we show how explicitly incorporating the notion of ‘sparseness’ improves the found decompositions. Additionally, we provide complete MATLAB code both for standard NMF and for our extension. Our hope is that this will further the application of these methods to solving novel data-analysis problems. I. Introduction teaches One of the most useful properties of NMF is that it usually produces a sparse representation of the data. Such a representation encodes much of the data using few ‘active’ components, which makes the encoding easy to interpret. See, also, Fig. 1, the non-negative matrix factorization shown generates the non-humanly perceivable images. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Hoyer with the Yamaguchi, as a whole, so as to use the non-negative factorization technique to generate the sparse data, the motivation is to generate the sparse representation of the data and encoding the data which is easy to interpret.

 	Regarding claim 9, Yamaguchi does not disclose the method of claim 1 wherein at least one of the non-humanly-perceivable sets of data representing facial images of individuals whose identities are known is obtained by a method comprising performing a sparse, non-negative factorization of a matrix of humanly-perceivable facial training images. However, in same field of endeavor, Hoyer teaches Non-negative matrix factorization (NMF) is a recently developed technique for finding parts-based, linear representations of non-negative data. Although it has successfully been applied in several applications, it does not always result in parts-based representations. In this paper, we show how explicitly incorporating the notion of ‘sparseness’ improves the found decompositions. Additionally, we provide complete MATLAB code both for standard NMF and for our extension. Our hope is that this will further the application of these methods to solving novel data-analysis problems. I. Introduction teaches One of the most useful properties of NMF is that it usually produces a sparse representation of the data. Such a representation encodes much of the data using few ‘active’ components, which makes the encoding easy to interpret. See, also, Fig. 1, the non-negative matrix factorization shown generates the non-humanly perceivable images. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Hoyer with the Yamaguchi, as a whole, so as to use the non-negative factorization technique to generate the sparse data, the motivation is to generate the sparse representation of the data and encoding the data which is easy to interpret.

 	Regarding claim 11, Yamaguchi does not disclose the method of claim 10 wherein the transformation is a sparse, non-negative transformation. However, in same field of endeavor, Hoyer teaches Non-negative matrix factorization (NMF) is a recently developed technique for finding parts-based, linear representations of non-negative data. Although it has successfully been applied in several applications, it does not always result in parts-based representations. In this paper, we show how explicitly incorporating the notion of ‘sparseness’ improves the found decompositions. Additionally, we provide complete MATLAB code both for standard NMF and for our extension. Our hope is that this will further the application of these methods to solving novel data-analysis problems. I. Introduction teaches One of the most useful properties of NMF is that it usually produces a sparse representation of the data. Such a representation encodes much of the data using few ‘active’ components, which makes the encoding easy to interpret. See, also, Fig. 1, the non-negative matrix factorization shown generates the non-humanly perceivable images. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Hoyer with the Yamaguchi, as a whole, so as to use the non-negative factorization technique to generate the sparse data, the motivation is to generate the sparse representation of the data and encoding the data which is easy to interpret.

 	Regarding claim 12, Yamaguchi does not disclose the method of claim 11 wherein the transformation is performed using a predetermined transformation matrix obtained by a method comprising using a computer system to perform a sparse, non-negative factorization of a matrix of facial training images. However, in same field of endeavor, Hoyer teaches Non-negative matrix factorization (NMF) is a recently developed technique for finding parts-based, linear representations of non-negative data. Although it has successfully been applied in several applications, it does not always result in parts-based representations. In this paper, we show how explicitly incorporating the notion of ‘sparseness’ improves the found decompositions. Additionally, we provide complete MATLAB code both for standard NMF and for our extension. Our hope is that this will further the application of these methods to solving novel data-analysis problems. I. Introduction teaches One of the most useful properties of NMF is that it usually produces a sparse representation of the data. Such a representation encodes much of the data using few ‘active’ components, which makes the encoding easy to interpret. See, also, Fig. 1, the non-negative matrix factorization shown generates the non-humanly perceivable images. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Hoyer with the Yamaguchi, as a whole, so as to use the non-negative factorization technique to generate the sparse data, the motivation is to generate the sparse representation of the data and encoding the data which is easy to interpret.

 	Regarding claim 13, Yamaguchi does not disclose the method of claim 11 wherein at least one of the non-humanly-perceivable facial images in the library is obtained by a method comprising transforming, using a computer system, a humanly-perceivable facial image of an individual whose classification, identity, or classification and identity is known into a non-humanly-perceivable facial image. However, in same field of endeavor, Hoyer teaches Non-negative matrix factorization (NMF) is a recently developed technique for finding parts-based, linear representations of non-negative data. Although it has successfully been applied in several applications, it does not always result in parts-based representations. In this paper, we show how explicitly incorporating the notion of ‘sparseness’ improves the found decompositions. Additionally, we provide complete MATLAB code both for standard NMF and for our extension. Our hope is that this will further the application of these methods to solving novel data-analysis problems. I. Introduction teaches One of the most useful properties of NMF is that it usually produces a sparse representation of the data. Such a representation encodes much of the data using few ‘active’ components, which makes the encoding easy to interpret. See, also, Fig. 1, the non-negative matrix factorization shown generates the non-humanly perceivable images. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Hoyer with the Yamaguchi, as a whole, so as to use the non-negative factorization technique to generate the sparse data, the motivation is to generate the sparse representation of the data and encoding the data which is easy to interpret.

 	Regarding claim 14, Yamaguchi does not disclose the method of claim 13 wherein the transformation is a sparse, non-negative transformation. However, in same field of endeavor, Hoyer teaches Non-negative matrix factorization (NMF) is a recently developed technique for finding parts-based, linear representations of non-negative data. Although it has successfully been applied in several applications, it does not always result in parts-based representations. In this paper, we show how explicitly incorporating the notion of ‘sparseness’ improves the found decompositions. Additionally, we provide complete MATLAB code both for standard NMF and for our extension. Our hope is that this will further the application of these methods to solving novel data-analysis problems. I. Introduction teaches One of the most useful properties of NMF is that it usually produces a sparse representation of the data. Such a representation encodes much of the data using few ‘active’ components, which makes the encoding easy to interpret. See, also, Fig. 1, the non-negative matrix factorization shown generates the non-humanly perceivable images. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Hoyer with the Yamaguchi, as a whole, so as to use the non-negative factorization technique to generate the sparse data, the motivation is to generate the sparse representation of the data and encoding the data which is easy to interpret.

 	Regarding claim 15, the combined teachings further discloses the method of claim 14 wherein the transformation is performed using a predetermined transformation matrix obtained by a method comprising using a computer system to perform a sparse, non-negative factorization of a matrix of facial training images (Hoyer teaches Non-negative matrix factorization (NMF) is a recently developed technique for finding parts-based, linear representations of non-negative data. Although it has successfully been applied in several applications, it does not always result in parts-based representations. In this paper, we show how explicitly incorporating the notion of ‘sparseness’ improves the found decompositions. Additionally, we provide complete MATLAB code both for standard NMF and for our extension. Our hope is that this will further the application of these methods to solving novel data-analysis problems. I. Introduction teaches One of the most useful properties of NMF is that it usually produces a sparse representation of the data. Such a representation encodes much of the data using few ‘active’ components, which makes the encoding easy to interpret. See, also, Fig. 1, the non-negative matrix factorization shown generates the non-humanly perceivable images. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Hoyer with the Yamaguchi, as a whole, so as to use the non-negative factorization technique to generate the sparse data, the motivation is to generate the sparse representation of the data and encoding the data which is easy to interpret.

 	Regarding claim 16, the combined teachings further discloses the method of claim 11 wherein at least one of the non-humanly-perceivable facial images in the library is obtained by a method comprising performing a sparse, non-negative factorization of a matrix of humanly-perceivable facial training images. (Hoyer teaches Non-negative matrix factorization (NMF) is a recently developed technique for finding parts-based, linear representations of non-negative data. Although it has successfully been applied in several applications, it does not always result in parts-based representations. In this paper, we show how explicitly incorporating the notion of ‘sparseness’ improves the found decompositions. Additionally, we provide complete MATLAB code both for standard NMF and for our extension. Our hope is that this will further the application of these methods to solving novel data-analysis problems. I. Introduction teaches One of the most useful properties of NMF is that it usually produces a sparse representation of the data. Such a representation encodes much of the data using few ‘active’ components, which makes the encoding easy to interpret. See, also, Fig. 1, the non-negative matrix factorization shown generates the non-humanly perceivable images. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Hoyer with the Yamaguchi, as a whole, so as to use the non-negative factorization technique to generate the sparse data, the motivation is to generate the sparse representation of the data and encoding the data which is easy to interpret.

 11.	Claim(s) 8 is are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi and Tang and further in view of Patrik Hoyer, “ Non-negative matrix factorization with sparseness constraints” (hereafter Hoyer).
 	Regarding claim 8, Yamaguchi does not disclose the method of claim 7 wherein the transformation is performed using a predetermined transformation matrix obtained by a method comprising using a computer system to perform a sparse, non-negative factorization of a matrix of facial training images. However, in same field of endeavor, Hoyer teaches Non-negative matrix factorization (NMF) is a recently developed technique for finding parts-based, linear representations of non-negative data. Although it has successfully been applied in several applications, it does not always result in parts-based representations. In this paper, we show how explicitly incorporating the notion of ‘sparseness’ improves the found decompositions. Additionally, we provide complete MATLAB code both for standard NMF and for our extension. Our hope is that this will further the application of these methods to solving novel data-analysis problems. I. Introduction teaches One of the most useful properties of NMF is that it usually produces a sparse representation of the data. Such a representation encodes much of the data using few ‘active’ components, which makes the encoding easy to interpret. See, also, Fig. 1, the non-negative matrix factorization shown generates the non-humanly perceivable images. Therefore, it would have been obvious to one of rodianry skilled in the art before the effective filing date of the claimed invention to combine the teachings of Hoyer with the Yamaguchi, as a whole, so as to use the non-negative factorization technique to generate the sparse data, the motivation is to generate the sparse representation of the data and encoding the data which is easy to interpret.

 12.	Claim(s) 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Fukuda et al. (US 2016/0095563)(hereafter Fukuda).
 	Regarding claim 17, Yamaguchi discloses a non-transitory computer readable medium comprising a set of data for an individual for use in performing facial image recognition, said set of data protecting the privacy of the individual by not producing a humanly-perceivable image of the individual (see, paragraph [0013], a transformation matrix calculation unit which, using the diagonal matrix and the plurality of eigenvectors, obtains a pseudo whitening matrix representing a linear transformation having a property of reducing a degree of similarity between the dictionary subspaces; a transformation unit which, using the pseudo whitening matrix, linearly transforms the input subspaces and the dictionary subspaces; a similarity calculation unit which calculates degrees of similarity between the linearly transformed input subspaces and the linearly transformed dictionary subspaces and a recognition unit which, based on the similarity degrees, recognizes which of the plurality of categories each of the plurality of input patterns belongs to, a transformation matrix calculation unit which, using the diagonal matrix and the plurality of eigenvectors, obtains a pseudo whitening matrix representing a linear transformation having a property of reducing a degree of similarity between the dictionary subspaces; a transformation unit which, using the pseudo whitening matrix, linearly transforms the input subspaces and the dictionary subspaces; a similarity calculation unit which calculates degrees of similarity between the linearly transformed input subspaces and the linearly transformed dictionary subspaces; and a recognition unit which, based on the similarity degrees, recognizes which of the plurality of categories each of the plurality of input patterns belongs to), but does not explicitly disclose when the data is displayed as a two-dimensional array. However, in same field of endeavor, Fukuda teaches in paragraph [0101], the first reconstruction unit 23A reconstructs a tomographic image Di suitable for display, a second reconstruction unit 23B generates a tomographic image DHi suitable to generate a pseudo two-dimensional image for display, and the pseudo two-dimensional image generation unit 27 generates the pseudo two-dimensional image using the tomographic image DHi suitable to generate the pseudo two-dimensional image. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Fukuda and Yamaguchi, to display the facial image as two-dimensional array, the motivation is to displays the pseudo image with the specified depth information on the monitor.

 	Regarding claim 18, Yamaguchi further discloses the non-transitory computer readable medium of claim 17 wherein the individual is an individual to be recognized (see, Fig. 1, facial image recognition).

 	Regarding claim 19, Yamaguchi further discloses the non-transitory computer readable medium of claim 17 wherein the individual is an individual whose identity is known (see, paragraph [0014], registered individual categories, paragraph [0059]).

 	Regarding claim 20, the combined teachings further discloses the non-transitory computer readable medium comprising a plurality of sets of data for a plurality of individuals whose identities are known, at least one set of data for each individual, each of said sets of data not producing a humanly-perceivable image of the individual (see, Yamaguchi, paragraph [0013], a transformation matrix calculation unit which, using the diagonal matrix and the plurality of eigenvectors, obtains a pseudo whitening matrix representing a linear transformation having a property of reducing a degree of similarity between the dictionary subspaces; a transformation unit which, using the pseudo whitening matrix, linearly transforms the input subspaces and the dictionary subspaces; a similarity calculation unit which calculates degrees of similarity between the linearly transformed input subspaces and the linearly transformed dictionary subspaces and a recognition unit which, based on the similarity degrees, recognizes which of the plurality of categories each of the plurality of input patterns belongs to)) when the data is displayed as a two-dimensional array (Fukuda, paragraph [0101]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        09/21/2022